Citation Nr: 0732272	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  06-27 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a bilateral leg 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran had active service from November 1967 to December 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Nashville, Tennessee Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied the veteran's request 
to reopen her claim for service connection for a bilateral 
leg condition.

The veteran attended a hearing before the undersigned at the 
RO in July 2007.  A transcript of the hearing is of record.

The issue of entitlement to service connection for a 
bilateral leg condition is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In July 1969, October 1995, and August 1997 rating 
decisions, the RO denied entitlement to service connection 
for a bilateral leg condition.  The veteran did not file a 
timely appeal with respect to these decisions. 

2.  Evidence received since the August 1997 rating decision 
raises a reasonable possibility of substantiating the claim 
of entitlement to service connection for a bilateral leg 
condition. 


CONCLUSIONS OF LAW

1.  The July 1969, October 1995, and August 1997 decisions, 
which denied entitlement to service connection for a 
bilateral leg condition, are final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. § 20.1103. (2007).

2.  Evidence received since the August 1997 decision is new 
and material and the claim of entitlement to service 
connection for a bilateral leg condition is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59,989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
to reopen the claim, further assistance is unnecessary to aid 
the veteran in substantiating his claim.  

Analysis

In July 1969 the RO denied entitlement to service connection 
for a leg condition.  The RO noted service medical records 
showing that the veteran had been seen for cramps in the 
legs, but no organic basis could be found for these 
complaints, and a character and behavior disorder was 
ultimately diagnosed.  In August 1969, the RO advised the 
veteran that her claim for service connected disability 
benefits had been denied because she did not have a disease 
or injury that was incurred in military service.  

In October 1995 the RO determined that new and material 
evidence had not been submitted to reopen the claim for 
service connection for a leg condition.  The veteran was 
notified of this decision but did not appeal.

An August 1997 rating decision again found that new and 
material evidence had not been submitted to reopen the claim 
for service connection for a bilateral leg condition.  This 
finding was on the basis that there was no medical evidence 
to relate the veteran's complaints of leg pain to service.  
The veteran did not appeal the August 1997 rating decision, 
and it is final.  38 U.S.C.A. § 7105.

A final decision will be reopened if new and material 
evidence is submitted or obtained.  38 U.S.C.A. § 5108. 

The veteran filed an application to reopen his claim for 
service connection for a bilateral leg condition that was 
received on August 28, 2001.

For applications to reopen received after August 21, 2001, 
new evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Evidence received since the August 1997 rating decision 
includes the veteran's July 2007 testimony that she had a 
continuity of leg symptoms since her time at boot camp.  She 
stated that her leg condition has always been present but 
that it has increased in intensity.

The testimony that she had continued to suffer from the leg 
condition pertains to the previously unestablished element of 
a link between a current leg disability and an injury while 
the veteran was in service.  Therefore, new and material 
evidence has been submitted and the claim for service 
connection for a bilateral leg disability is reopened.   


ORDER

New and material evidence has been submitted and the claim 
for service connection for a bilateral leg condition is 
reopened.


REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

The veteran's reports of a constinuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

In this case there is a current diagnosis of L4-L5 
radiculopathy and chronic bilateral knee pain and the veteran 
has testified to current leg symptoms and a continuity of 
symptomatology.

An examination is needed so that a medical professional can 
review the entire medical record, consider a complete 
history, and provide an informed opinion as to the 
relationship between the current bilateral leg condition and 
service.

The Board also notes that at her July 2007 hearing, the 
veteran reported that she had treatment from the VAMC in 
Beaufort, South Carolina.  Records of this treatment have not 
yet been associated with the claims folder.  VA has a duty to 
obtain all pertinent VA treatment records.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC or RO should obtain records 
of VA treatment for a leg disability from 
the VAMC in Beaufort, South Carolina.  

2.  Schedule the veteran for a VA 
examination to determine whether she has 
a current leg disability that is related 
to service.  The examiner should review 
the claims folder and note such review in 
the examination report or in an addendum.  

The examiner should provide an opinion as 
to whether the veteran has a current 
bilateral leg condition and, if so, 
whether it is at least as likely as not 
(50 percent probability or more) that any 
bilateral leg condition began in service 
or is otherwise the result of a disease 
or injury in service.  The examiner 
should provide a rationale for these 
opinions.

3.  Then re-adjudicate the claim.  If any 
claim on appeal remains denied, issue a 
supplemental statement of the case before 
returning them to the Board, if otherwise 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)


 Department of Veterans Affairs


